Case 1:16-cv-00472-MSM-PAS Document 60 Filed 06/29/20 Page 1 of 10 PageID #: 350




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

                                            )

  Danielle Masse,                           )

       Plaintiff,                           )

                                            )

       v.                                   )    C.A. No. 1:16-cv-00472-MSM-PAS

                                            )

  City of Providence,                       )

       Defendant.                           )

                                            )


                                        ORDER

  Mary S. McElroy, United States District Judge.

        The Plaintiff, Danielle Masse (“Masse”), is a paramedic with the Providence

  Fire Department (the “Department”) and an employee of the Defendant, the City of

  Providence (the “City”).       In her Complaint, Masse alleges gender-based

  discrimination, sexual orientation discrimination, and retaliation by the City arising

  from the treatment she endured following testimony she gave in another case

  involving the Department and the City. These claims allege violation of both Title

  VII (42 U.S.C. §2000e) and Rhode Island’s Fair Employment Practices Act (R.I. Gen.

  Laws §28-5-7, 1956).


        Pending before the court are seven motions in limine filed by the City. (ECF

  Nos. 42-48.) To be admissible in Court, pursuant to the Federal Rules of Evidence,

  any proffered evidence must be relevant. Relevant evidence is evidence that has a
                                            1
Case 1:16-cv-00472-MSM-PAS Document 60 Filed 06/29/20 Page 2 of 10 PageID #: 351




  tendency to make a material fact more or less probable that it would be without the

  evidence. Fed. R. Evid. 401.   A court must, however, review relevant evidence and

  may exclude the evidence if it finds that the probative value is “substantially

  outweighed by a danger of … unfair prejudice, confusing the issues, misleading the

  jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” Fed.

  R. Evid 403. Except for two, (ECFs 44 and 45) the City’s motions are based on Rules

  401, 402 and 403 of the Federal Rules of Evidence. The Court has reviewed each of

  the motions and the objections put forth by the Plaintiff and issues the following

  orders:


        1. Defendant’s Motion to Preclude Evidence of Liquor Locker or Cabinet (ECF
        No. 42)
        The Defendant’s Motion (ECF No. 42) is unopposed by the Plaintiff and is,

  therefore, GRANTED as unopposed.


        2. Defendant’s Motion to Preclude Evidence of Sexual Relationships of Other
        Individuals Within the Providence Fire Department (ECF No. 43)
        The Defendant’s Motion (ECF No. 43) is also unopposed by the Plaintiff and is,

  therefore, GRANTED as unopposed.


        3. Defendant’s Motion to Preclude Evidence of Harassment or Retaliation or
        Evidence of Medical Treatment or Medical Records that Occurred Earlier than
        300 Days Prior to Plaintiff’s Charge of Discrimination (ECF No. 44) to which
        Plaintiff Objects in Part (ECF No. 54)
        The City seeks to preclude the evidence of medical treatment and records from

  that treatment that occurred more than 300 days prior to the Plaintiff’s charge of




                                           2
Case 1:16-cv-00472-MSM-PAS Document 60 Filed 06/29/20 Page 3 of 10 PageID #: 352




  Discrimination. In support of this motion the City cites to 42 U.S.C. 2000e-5(e)1. The

  City seeks, and Masse consents to, the exclusion of evidence of harassment or

  retaliation that occurred more than 300 days before she filed a charge of

  discrimination with the Rhode Island Commission for Human Rights and Equal

  Opportunity Employment Commission. Therefore, the motion, as it relates to the

  evidence noted, above is GRANTED as unopposed. With respect to evidence relating

  to Masse’s medical treatment and medical records, the Defendant argues that,

  because she cannot introduce harassment or retaliation evidence from any time prior

  to February 16, 2015 pursuant to 42 U.S.C. §2000e-5, Masse must also be precluded

  from introducing evidence of medical treatment that occurred prior to that date.

  However, “[p]rovided that an act contributing to the [hostile work environment] claim

  occurs within the filing period, the entire period of the hostile environment may be



  1   The relevant portion of the enforcement provisions provides as follows:
           “(e) Time for filing charges; time for service of notice of charge on respondent;
           filing of charge by Commission with State or local agency; seniority system
                   (1) A charge under this section shall be filed within one hundred and
                   eighty days after the alleged unlawful employment practice occurred
                   and notice of the charge (including the date, place and circumstances of
                   the alleged unlawful employment practice) shall be served upon the
                   person against whom such charge is made within ten days thereafter,
                   except that in a case of an unlawful employment practice with respect
                   to which the person aggrieved has initially instituted proceedings with
                   a State or local agency with authority to grant or seek relief from such
                   practice or to institute criminal proceedings with respect thereto upon
                   receiving notice thereof, such charge shall be filed by or on behalf of the
                   person aggrieved within three hundred days after the alleged unlawful
                   employment practice occurred, or within thirty days after receiving
                   notice that the State or local agency has terminated the proceedings
                   under the State or local law, whichever is earlier, and a copy of such
                   charge shall be filed by the Commission with the State or local agency.
                   42 U.S.C.A. § 2000e-5 (West).
                                                3
Case 1:16-cv-00472-MSM-PAS Document 60 Filed 06/29/20 Page 4 of 10 PageID #: 353




  considered by a court for the purpose of determining liability.” Nat’l R.R. Passenger

  Corp. v. Morgan, 536 101, 103 (2002). Masse’s medical treatment and medical records

  are relevant under Fed. R. Evid. 401 to Masse’s damage claims and the City offers no

  grounds for their exclusion. The Defendant’s Motion (ECF No. 44) is GRANTED IN

  PART as unopposed and DENIED IN PART as stated above.


        4. Defendant’s Motion to Preclude Any and All Evidence Relating to Discipline
        of Other Male Firefighters Within the Providence Fire Department (ECF No.
        45) to which Plaintiff Objects (ECF No. 53)
        The City moves to preclude any evidence concerning the discipline of other

  Department employees.     The City argues that the relevance of this evidence is

  outweighed by unfair prejudice under Fed. R. Evid. 403 and would cause undue delay

  and wasted time.2 Because Masse’s claims include disparate treatment, particularly

  with respect to disciplinary action, the discipline of other Department employees is

  highly relevant. The City will have the opportunity to mount challenges to the

  probative value of the evidence at trial. The Defendant’s Motion (ECF No. 45) is

  DENIED without prejudice.


        5. Defendant’s Motion to Preclude Any and All Evidence of the Sexual
        Orientation of Any Members of the Providence Fire Department (ECF No. 46)
        to which the Plaintiff Objects in Part (ECF No. 55)
        The City moves to exclude evidence regarding the sexual orientation of

  Department employees. Masse consents to limit the evidence of sexual orientation to

  that of Lori Franchina, a former Department employee. Masse alleges that she


  2 The City also cites to Rule 802 of the Federal Rules of Evidence to support the
  exclusion of this evidence but offers no argument to support this contention and in
  fact concedes that; “the Court would likely find that this evidence is not hearsay.”
                                           4
Case 1:16-cv-00472-MSM-PAS Document 60 Filed 06/29/20 Page 5 of 10 PageID #: 354




  suffered retaliation and experienced sexual harassment as a result of her testimony

  at Ms. Franchina’s trial. Evidence of sexual orientation may be relevant to Masse’s

  hostile work environment claim and to her sex-plus discrimination claim recognized

  in Chadwick v. WellPoint, Inc., 561 F.3d 38 (1st Cir. 2009) and based on her

  membership in a protected class subset as a lesbian woman. The Defendant’s Motion

  (ECF No. 54) is GRANTED IN PART as consented to by the Plaintiff and otherwise

  DENIED as stated above.


        6. Defendant’s Motion to Preclude Any and All Evidence Relating to the
        Complaints of Julia O’Rourke and Lori Franchina (ECF No. 47) to which
        Plaintiff Objects (ECF No. 52)
        The City seeks to exclude all reference to complaints made by Julia O’Rourke

  and Lori Franchina.      Both O’Rourke and Franchina were female firefighters

  employed by the City who complained of hostile work environments. The City argues

  that reference to these former employees, and their prior claims of harassment or

  retaliation, would mislead the jury and should therefore be precluded pursuant to

  Rule 403 of the Federal Rules of Evidence. The City argues that the evidence could

  cause the jury to conclude that Masse experienced harassment and/or retaliation

  simply because other factfinders came to that conclusion in earlier lawsuits. Masse

  argues that reference to Franchina’s harassment claims must be made because

  Masse’s testimony in Franchina’s case against the City is the protected activity that

  forms part of her prima facie case for retaliation. Masse’s participation and testimony

  regarding the complaints made in Franchina’s case may be relevant to her retaliation

  and hostile work environment claims. The Court will address objections to the


                                            5
Case 1:16-cv-00472-MSM-PAS Document 60 Filed 06/29/20 Page 6 of 10 PageID #: 355




  admissibility of evidence concerning Franchina’s complaints on a case-by-case basis

  at trial. As for evidence concerning Julia O’Rourke’s complaints, the Court concludes

  such evidence is too remote in time and fails to meet the probative value standard

  under Fed. R. Evid. 401 to make the facts alleged in this case more or less probable

  than they would be without the evidence. The Plaintiff, however, will be permitted

  to renew her motion at trial and provide argument as to the probative value of the

  evidence if she so chooses. The Defendant’s Motion (ECF No. 47) is, therefore,

  GRANTED IN PART and DENIED IN PART without prejudice.


        7. Defendant’s Motion to Preclude Any and All Evidence Relating to the
        Arbitration Regarding the December 2014 Incident (ECF No. 48) to which
        Plaintiff Objects and submits a Cross Motion to Apply the Doctrine of
        Collateral Estoppel (ECF No. 51)
        The City moves to exclude any reference to an arbitration decision rendered

  between the Department and Masse. The City argues that evidence of the arbitration

  decision would unfairly prejudice the City under Fed. R. Evid. 403 and that the

  arbitration award is inadmissible hearsay under Fed. R. Evid. 801(c)(1) and (2). The

  arbitration decision concerning Masse’s discipline following an incident that occurred

  in the course of her work for the Department is relevant to her claim that the City

  retaliated against her and engaged in discrimination through disparate disciplinary

  action. Through limiting instructions for the jury and addressing hearsay objections

  as they arise, the Court will address the City’s concerns without preventing Masse

  from referencing the disciplinary action that is highly relevant to her discrimination

  and retaliation claims.




                                            6
Case 1:16-cv-00472-MSM-PAS Document 60 Filed 06/29/20 Page 7 of 10 PageID #: 356




        The City opposes Masse’s Cross Motion to Apply the Doctrine of Collateral

  Estoppel. (ECF No. 51). Masse urges the Court to apply issue preclusion, a form of

  res judicata, to the issue of whether there had been “just cause” for the discipline

  Masse received following a workplace incident in December 2014. The question of

  the “just cause” for this discipline was considered and determined during an

  arbitration proceeding. Masse argues that the arbitration decision as to this issue is

  binding on the City and should not be relitigated.3 To apply collateral estoppel in

  Rhode Island, and therefore eliminate re-litigation of a particular issue, the following

  elements must be satisfied: “(1) the parties are the same or in privity with the parties

  of the previous proceeding; (2) a final judgment on the merits has been entered in the

  previous proceeding; (3) the issue or issues in question are identical in both

  proceedings.” Foster-Glocester Reg'l Sch. Comm. v. Bd. of Review, 854 A.2d 1008,

  1014 (R.I. 2004) (citing Lee v. Rhode Island Council 94, A.F.S.C.M.E., AFL–CIO,

  Local 186, 796 A.2d 1080, 1084 (R.I.2002) (per curiam). The City argues, among other

  things, that the arbitration award is not a final judgment because it has not been

  confirmed by a court and that the issues involved in the arbitration and in this case

  are not identical as required for the application of issue preclusion.


        “[Final] arbitral awards are afforded the same preclusive effects as are prior

  court judgments.” Manganella v. Evanston Ins. Co., 700 F.3d 585, 591 (1st Cir. 2012).


  3 According to the First Circuit, “’[c]ollateral estoppel, sometimes called issue
  preclusion, bars parties from re-litigating issues of either fact or law that were
  adjudicated in an earlier proceeding’ before a court or other tribunal of competent
  jurisdiction.” Patton v. Johnson, 915 F.3d 827, 833 (1st Cir. 2019) (quoting Robb
  Evans & Assocs., LLC v. United States, 850 F.3d 24, 31 (1st Cir. 2017).
                                             7
Case 1:16-cv-00472-MSM-PAS Document 60 Filed 06/29/20 Page 8 of 10 PageID #: 357




  In Rhode Island, an arbitral award “that is confirmed by the Superior Court is

  equivalent to a final judgment in an action at law.” Foster-Glocester, 854 A.2d at 1014

  (quoting Mulholland Const. Co. v. Lee Pare & Associates, Inc., 576 A.2d 1236, 1237

  (R.I. 1990)). Here, the arbitration award has not been confirmed. While the Rhode

  Island Supreme Court has not made arbitration award confirmation a requirement

  for collateral estoppel to apply, the privity, finality, and issue elements must be

  established. Id. at 1015. Where the collateral estoppel elements have been satisfied,

  unconfirmed arbitration awards have been afforded preclusive effect. Patton v.

  Johnson, No. 17-259 WES, 2018 WL 3655785, at *8 (D.R.I. Aug. 2, 2018), aff'd, 915

  F.3d 827 (1st Cir. 2019), (quoting O'Connell v. Fed. Ins. Co., 484 F. Supp. 2d 223, 225

  n. 2 (D. Mass. 2007)).     The arbitration at issue concerned whether, under the

  Department’s rules and regulations, just cause existed for Masse’s discipline. At

  issue in the present case is whether, among other things, Masse’s discipline rose to

  the level of discriminatory and retaliatory conduct in violation of federal and/or state

  law. The Plaintiff, at this juncture, has not sufficiently established privity, finality,

  and issue identity for the specific issues and findings that she wishes this Court to

  adopt from the arbitration proceeding. The Plaintiff, however, will be permitted to

  renew her motion and provide argument as to the applicability of the doctrine of

  collateral estoppel prior to trial. The Defendant’s Motion (ECF No. 48) is DENIED

  and the Plaintiff’s Cross Motion (ECF No. 51) is DENIED as stated above and without

  prejudice.




                                             8
Case 1:16-cv-00472-MSM-PAS Document 60 Filed 06/29/20 Page 9 of 10 PageID #: 358




  For the foregoing reasons, the Court:


        1. GRANTS Defendant’s Motion in Limine to Preclude Evidence of Liquor
        Locker or Cabinet (ECF No. 42);


        2. GRANTS Defendant’s Motion in Limine to Preclude Evidence of Sexual
        Relationships of Other Individuals Within the Providence Fire Department
        (ECF No. 43);


        3. GRANTS IN PART and DENIES IN PART as stated above Defendant’s
        Motion in Limine to Preclude Evidence of Harassment or Retaliation or
        Evidence of Medical Treatment or Medical Records That Occurred Earlier than
        300 Days Prior to Plaintiff’s Charge of Discrimination (ECF No. 44);


        4. DENIES Defendant’s Motion in Limine to Preclude Any and All Evidence
        Relating to Discipline of Other Male Firefighters Within the Providence Fire
        Department (ECF No. 45);


        5. GRANTS IN PART and DENIES IN PART as stated above Defendant’s
        Motion to Preclude Any and All Evidence of the Sexual Orientation of Any
        Members of the Providence Fire Department (ECF No. 46);


        6. GRANTS IN PART and DENIES IN PART Defendant’s Motion to Preclude
        Any and All Evidence Relating to the Complaints of Julia O’Rourke and Lori
        Franchina (ECF No. 47); and


        7. DENIES Defendant’s Motion to Preclude Any and All Evidence Relating to
        the Arbitration Regarding the December 2014 Incident (ECF No. 48) and
        DENIES as stated above Plaintiff’s Cross Motion to Apply the Doctrine of
        Collateral Estoppel (ECF No. 51).




                                          9
Case 1:16-cv-00472-MSM-PAS Document 60 Filed 06/29/20 Page 10 of 10 PageID #: 359




  IT IS SO ORDERED.

  ________________________________

  Mary S. McElroy
  United States District Judge
  June 29, 2020




                                       10
